DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of Group II, claims 19-22 and new claim 25 in the reply filed on June 7, 2022 is acknowledged.  Claims 16-18, 23, and 24 have been withdrawn.  Claims 19-22 and 25 are currently pending and under examination.
	
	This application is a Continuation application of U.S. 14/382624, now U.S. Patent No.
11,013,236, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2013/030631, filed March 13, 2013.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the use of the phrase "and/or" multiple times in the claimed method is indefinite because it creates multiple alternatives and, thus, it is uncertain what is intended for the method for modulating pest infestation in a plant and/or modulating growth of a plant. 
Claim 19 additionally recites the limitation "the composition" in (A) line 1.  There is insufficient antecedent basis for this limitation in the claim.  No composition is previously recited.
Claim 19 further recites “(B) least one or more chemical or biological pesticide or growth promoting agent.”  This claim is indefinite, because it is unclear what amount “least one or more” is intended to encompass. 
Claims 20-22 and 25 are included in this rejection, as these claims depend from above rejected claim 19, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 19-21 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Asolkar et al. (IDS; 2011/0207604; Published Aug. 25, 2011).  
With regard to claims 19-21 and 25, Asolkar et al. teach a method for modulating pest, including nematode, infestation in a plant, including a soybean, rice, or corn plant, by applying to the plant a composition comprising a species of Burkholderia (Abs.; Para. 142, 144), which is a biological pesticide and growth promoting agent.


Claims 19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (Antifeedants against Acusta despesta from the Japanese Cedar, Cryptomeria japonica, Z. Naturforsch, (2001), pp. 249-252).  
With regard to claims 19, 21, and 22, Chen et al. teach a method for modulating Acusta despesta infestation, which is a pest infestation, in plants, including eggplant, by applying to the plant a biological pesticide composition that comprises Sequirin-C (Abs.; p .250, Right Col., Compound 1; p. 251, Left Col., Results and Discussion), wherein Sequirin-C includes 1-(4-hydroxyphenyl) pent-1-en-3-one. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of U.S. Patent No. 11,013,236.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method for modulating pest infestation in a plant and/or modulating growth of a plant comprising: applying to the plant and/or seeds thereof and/or substrate used for growing said plant an amount of: (A) the composition comprising: (a) a cell fraction, filtrate, supernatant and/or extract collected from Flavobacterium sp. H492 (NRRL Accession No. B 50584) fermentation, and (b) a carrier, diluent, surfactant or adjuvant, wherein said composition has pesticidal or plant growth modulating activity; and/or Page 2 of 5Appl. No. 17/192,334Amdt. dated: April 7, 2022Reply to Office Action date: June 7, 2022(B) at least one or more chemical or biological pesticide or growth promoting agent (Instant claim: 19; Cited patent claim: 4).  The pest is a nematode pest, and the plant is selected from the group consisting of strawberry, squash, cucumber, tomato, rose, pepper, cucumber, eggplant, grapevine, cotton, onion, garlic, wheat, soy, corn and rice (Instant claims: 20, 21; Cited patent claims: 5, 6).  The method further comprising applying 1-(4-hydroxyphenyl) pent-1-en-3-one to said plant, wherein said one or more chemical or biological pesticide is selected from the group consisting of nematicide, fungicide and insecticide (Instant claims: 22, 25; Cited patent claims: 7).  
Claims 19-21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,390,534.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method for modulating pest infestation in a plant and/or modulating growth of a plant, including modulating soybean cyst nematode infestation, comprising: applying to the plant and/or seeds thereof and/or substrate used for growing said plant an amount of: (A) the composition comprising: (a) a cell fraction, filtrate, supernatant and/or extract collected from Flavobacterium sp. H492 (NRRL Accession No. B 50584) fermentation, and (b) a carrier, diluent, surfactant or adjuvant, wherein said composition has pesticidal or plant growth modulating activity; and/or Page 2 of 5Appl. No. 17/192,334Amdt. dated: April 7, 2022Reply to Office Action date: June 7, 2022(B) at least one or more chemical or biological pesticide or growth promoting agent (Instant claim: 19-21, 25; Cited patent claims: 1-8).  


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653